 



Exhibit 10.1
JOINDER AGREEMENT
April 4, 2006
      Reference is made to the Second Amended and Restated Credit Agreement
dated as of February 27, 2004 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among CROWLEY
MARITIME CORPORATION, a Delaware corporation (the “Borrower”), the Initial
Lenders (as defined in the Credit Agreement), Citibank, N.A., as issuing bank,
Citicorp USA, Inc., as administrative agent (together with any successor agent
appointed pursuant to Article VIII, the “Administrative Agent”) for the Lender
Parties and as Collateral Agent (as defined in the Credit Agreement) and
Citigroup Global Markets Inc. as Arranger. Terms defined in the Credit Agreement
are used herein with the same meaning.
      WHEREAS, the Borrower has requested an increase in the Commitments
pursuant to Section 2.17 of the Credit Agreement (the “Revolving Credit
Commitment Increase”); and
      WHEREAS, Fortis Capital Corp. (the “Post-Increase Revolving Credit
Lender”) has agreed to provide an incremental Commitment (an “Incremental
Revolving Credit Commitment”) and to become a party to the Credit Agreement;
      NOW, THEREFORE, for good and valid consideration, the sufficiency of which
hereby is acknowledged, the Post-Increase Revolving Credit Lender hereby agrees
as follows:


        (1) The Post-Increase Revolving Credit Lender agrees to provide the
Incremental Revolving Credit Commitment set forth opposite its name on
Schedule 1 hereto, effective as of the date upon which the conditions precedent
set forth in Section 2.17(d) of the Credit Agreement shall have been met (the
“Increase Effective Date”). Such Incremental Revolving Credit Commitment shall
be subject to the terms and conditions set forth in the Credit Agreement and
shall be a “Commitment” thereunder.           (2) Upon the Increase Effective
Date, the Post-Increase Revolving Credit Lender shall become a “Lender” under
the Credit Agreement upon the terms and subject to the conditions set forth
therein.           (3) The Post-Increase Revolving Credit Lender (i) represents
and warrants that it is legally authorized to enter into this Joinder Agreement;
(ii) confirms that it has received a copy of the Credit Agreement and each other
Loan Document, together with copies of the financial statements referred to in
Section 4.01 of the Credit Agreement and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Joinder Agreement; (iii) agrees that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iv) confirms that it is an Eligible Assignee; (v) appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to such Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (vi) agrees that it will perform in accordance with their terms all of
the obligations that by the terms of the Credit Agreement and each other Loan
Document are required to be performed by it as a Lender; and (vii) attaches any
U.S. Internal Revenue Service forms required under Section 2.13 of the Credit
Agreement.

42



--------------------------------------------------------------------------------



 



      From and after the date hereof, the Post-Increase Revolving Credit Lender
shall (a) be a “Lender” for all purposes under the Loan Documents, (b) have the
rights and obligations of a Lender under the Credit Agreement and under the
other Loan Documents, and (c) be bound by the provisions of the Loan Documents
as a Lender.
      This Joinder Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery by telecopier of an executed
counterpart of a signature page to this Joinder Agreement shall be effective as
delivery of an original executed counterpart of this Joinder Agreement.
      THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[Rest of this page intentionally left blank.]

43



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the Post-Increase Revolving Credit Lender has caused
this Joinder Agreement to be executed by its duly authorized officer as of the
date first set forth above.


  FORTIS CAPITAL CORP.



  By:               /s/ Carl Rasmussen

 
 
  Name:        Carl Rasmussen

  Title: Senior Vice President



ACKNOWLEDGED AND AGREED BY:     CITICORP USA, INC.,   as Administrative Agent  



By:              /s/ Robert H. Malleck  

 
  Name:        Robert H. Malleck  

Title: Vice President  



CROWLEY MARITIME CORPORATION  



By:              /s/ Daniel Warner  

 
  Name:        Daniel Warner  

Title: Senior Vice President and Treasurer  

44